Smith, J. A decree was rendered in July, 1881, condemning certain lots in the town of Lake Village to be sold at the court house door on the third of October next ensuing. The commissioner appointed to execute the decree, reported at next term that, after giving due and legal notice of the time, place and terms of sale, he had ■made the sale, $500 being the best bid that was offered. The defendant excepted to the report, alleging that the parties and the public generally had forgotten the day of •sale, in consequence of which no one attended and the •commissioner had gone into the clerk’s office and invited nil who were present to participate in the biddings, that •only two bids were made and the property was sold for one-fifth of its real value. But the exceptions wei’e overruled and the sale was confirmed. No affidavit, or other evidence of the truth of the exceptions was presented. And no offer is made to advance the bidding, nor is there even a suggestion that the property will bring a better price if a re-sale is ordered. But if it be conceded that the property has been sacrificed, this result is attributable to the defendant’s own inattention and negligence. And in the absence of fraud or unfairness in the conduct of the sale, mere inadequacy of price does not invalidate a judicial sale. Brittin v. Handy, 20 Ark., 381; 2 Jones on Mortg., secs. 1672, 1676. There has been no such abuse of discretion in the Circuit Court as calls for interference at our hands. Affirmed.